UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 7878 Dreyfus LifeTime Portolios, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 3/31/2010 1 FORM N-CSR Item 1. Reports to Stockholders. [INSERT REPORT HERE] 2 Dreyfus LifeTime Portfolios, Inc. Growth and Income Portfolio SEMIANNUAL REPORT March 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 26 Statement of Financial Futures 27 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 31 Financial Highlights 33 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus LifeTime Portfolios, Inc. Growth and Income Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus LifeTime Portfolios, Inc.: Growth and Income Portfolio, covering the six-month period from October 1, 2009, through March 31, 2010. The equity markets continued to produce some of the most dramatic performance returns in recent years off of the March 2009 lows, as efforts to support the global economic recovery appeared to gain traction.The risk trade, in which assets are shifted from conservative to more aggressive investments to take advantage of improving market conditions, continued to benefit investors in both U.S. and international markets. However, since the beginning of 2010, recent overseas credit concerns have dampened international markets to an extent, which might be an implication that this trend is moderating. We believe that sustained global and U.S. economic expansions should proceed at an above-trend pace in 2010, the result of macroeconomic stimulation adopted by nearly every country in the world over the last year.As for the worldwide stock markets, positive returns over the foreseeable future are likely to be delivered through in-depth research and a selective security evaluation process. If you have questions about equities, your financial advisor is best suited to provide current market perspectives relative to your portfolio and to discuss potential opportunities which may match your current expectations and your long-term investment targets. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman & Chief Executive Officer The Dreyfus Corporation April 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2009, through March 31, 2010, as provided by Jocelin A. Reed, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended March 31, 2010, Dreyfus Lifetime Portfolios, Inc.: Growth and Income Portfolios Investor shares produced a total return of 7.58%, and Restricted shares returned 7.79%. 1 This compares with a 6.62% total return for the funds customized blended benchmark for the same period. 2 In addition, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index) produced an 11.75% return over the reporting period. 3 Stocks and higher yielding bonds generally advanced over the reporting period as the U.S.economy recovered from recession.The fund produced higher returns than its benchmark, primarily due to its emphasis on equities over bonds as well as the success of our stock selection strategy. The Funds Investment Approach Dreyfus Lifetime Portfolios:Growth & Income Portfolio seeks maximum total return. To pursue this goal, the fund typically invests in a mix of stocks and bonds.The funds neutral asset mix is 50% in stocks and 50% in bonds that are rated investment grade or the unrated equivalent as determined by Dreyfus.Depending on market and economic conditions, the actual mix of stocks to bonds may range from 35%/65% to 65%/35%.The fund typically invests approximately 80% of its stock allocation in stocks of large-capitalization companies.The fund may invest up to 15% of its net assets in foreign securities. When allocating assets between stocks and bonds, we assess the relative return and risk of each asset class using a proprietary computer model. When selecting large-cap stocks, we seek stocks that appear poised for above-average, long-term capital appreciation, as well as stocks that appear undervalued. The large-cap investments generally mirror the allocations of the S&P 500 Index. The small-cap and foreign equity components and the domestic and foreign bond components are typically constructed to approximate the investment characteristics of the Russell 2000 Index, the Morgan Stanley Capital International Europe, Australasia and Far East (EAFE) Index, the Barclays Capital Intermediate Government/Credit Index and the J.P. Morgan Non-U.S. Government Bond Index, respectively. Economic Recovery Drove Stock and Bond Prices Higher The reporting period witnessed the continuation of an economic recovery and stock market rally that began early in 2009. Although The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) unemployment remained stubbornly high, improved manufacturing activity and an apparent bottoming of residential housing prices helped boost confidence among investors, consumers and businesses.After four consecutive quarters of contraction, the U.S. economy returned to growth during the third quarter of 2009. However, the recovery so far has been more sluggish than historical averages. In this environment, stocks and higher yielding sectors of the bond market rallied, while traditional safe havens such as U.S.Treasury securities lagged.Among stocks, investors appeared to search for bargains in lower-quality companies, which typically benefited smaller, more speculative stocks more than their better established counterparts. However, during the first quarter of 2010 we began to see a shift in investors focus toward companies with sustainable revenues and earnings. Similar conditions prevailed in the U.S. bond market, where lower-rated corporate bonds outperformed their higher-quality counterparts. In addition, mortgage-backed securities were supported by government purchasing programs. Conversely, U.S. Treasury securities declined in value as the economy recovered. Emphasis on Stocks Bolstered Fund Results In response to improving corporate earnings and low interest rates, we maintained the funds allocation to equities at the high end of its range. This constructive posture benefited the funds performance when all 10 market sectors in the S&P 500 Index posted positive absolute returns. In addition, our security selection strategy enhanced the funds relative performance. Equity returns were especially robust in the materials sector, where steel maker Cliffs Natural Resources, metallurgical coal producer Walter Energy and specialty chemicals company Terra Industries advanced along with commodity prices. Health care stocks climbed when controversy surrounding health care reform was resolved, especially benefiting insurers UnitedHealth Group, Wellpoint, Humana, Cigna Corp. and Aetna. In the technology sector, cloud computing specialist VMware climbed as server virtualization became more widespread. Among consumer staples companies, bottler Coca-Cola Enterprises gained value when The Coca-Cola Company acquired part of its business. In addition, Ford Motor Co. rebounded along with manufacturing activity in the automotive industry. Disappointments in the funds stock portfolio included traditionally defensive companiessuch as tax preparer H&R Block and education provider Apollo Group that lagged when investors turned to more aggressive investments. Results from the utilities sector were undermined when NRG Energy encountered costs overruns at a new nuclear power plant. 4 We continued to manage the funds bond portfolio in a way that approximates the composition of its benchmark. Corporate bonds from financial companies fared particularly well, as did bonds with BBB credit ratings. Positioned for Further Economic Improvement As the economic recovery progresses, we currently believe that stocks are likely to continue to produce higher returns than bonds.Therefore, we have maintained a heavy emphasis on equities. Of course, we are prepared to adjust our strategies, as we deem appropriate, as economic and market conditions change. April 15, 2010 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Bond funds are subject generally to interest rate, credit, liquidity (except Govt.-only funds), prepayment and extension risk (for mortage funds), and market risks, to varying degrees, all of which are more fully described in the funds prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, portfolio shares may be worth more or less than their original cost. 2 For the Growth and Income Portfolio, we have combined the performance of unmanaged indices reflecting the baseline percentages set forth in the prospectus, but in greater detail than the broader prospectus baseline percentages: Domestic Large Company Stocks  36%; Domestic Small Company Stocks  9%; Foreign Stocks  5%; Domestic Bonds  45%; and Foreign Bonds  5%.The Customized Blended Index combines returns from the Standard & Poors 500 Composite Stock Price Index, the Russell 2000 Index, the Morgan Stanley Capital International Europe, Australasia, Far East (Free) Index  Hedged $U.S. (MSCI EAFE), the Barclays Capital Intermediate Government/Credit Bond Index (Barclays Capital Index) and the J.P. Morgan Non-U.S. Government Bond Index  Hedged (J.P. Morgan Global Index) and is weighted to the aforementioned baseline percentages. The S&P 500 Index is a widely accepted, unmanaged index of U.S. stock market performance. The Russell 2000 Index is an unmanaged index of small-cap stock performance and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index is composed of the 3,000 largest U.S. companies based on total market capitalization.The MSCI EAFE is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries and includes net dividends reinvested.The Barclays Capital Index is a widely accepted, unmanaged index of government and corporate bond market performance composed of U.S. government,Treasury and agency securities, fixed-income securities and nonconvertible investment-grade corporate debt, with an average maturity of 1-10 years.The J.P. Morgan Global Index is an index that measures return on bonds from 12 world markets, hedged into U.S. dollars. 3 SOURCE: LIPPER INC.  Reflects the monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Index return does not reflect fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus LifeTime Portfolios, Inc. Growth and Income Portfolio from October 1, 2009 to March 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2010 Restricted Class Shares Investor Class Shares Expenses paid per $1,000  $ 5.08 $ 6.93 Ending value (after expenses) $1,077.90 $1,075.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2010 Restricted Class Shares Investor Class Shares Expenses paid per $1,000  $ 4.94 $ 6.74 Ending value (after expenses) $1,020.04 $1,018.25  Expenses are equal to the funds annualized expense ratio of .98% for Restricted Class and 1.34% for Investor Class, multiplied by the funds average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS March 31, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes37.0% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.1% Boeing, Sr. Unscd. Notes 4.88 2/15/20 55,000 56,382 United Technologies, Sr. Unscd. Notes 7.13 11/15/10 40,000 41,627 Agriculture.1% Altria Group, Gtd. Notes 9.25 8/6/19 45,000 Auto Parts & Equipment.0% Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 25,000 Banks3.8% Bank of America, Gtd. Notes 3.13 6/15/12 90,000 93,571 Bank of America, Sr. Unscd. Notes, Ser. L 5.65 5/1/18 55,000 55,731 Bank of Tokyo-Mitsubishi UFJ Sub. Notes 7.40 6/15/11 80,000 85,472 BB & T, Sub. Notes 4.75 10/1/12 85,000 89,687 Capital One Financial, Sr. Unscd. Notes 7.38 5/23/14 80,000 91,501 Citigroup, Gtd. Bonds 2.13 4/30/12 130,000 132,447 Citigroup, Sub. Notes 5.00 9/15/14 95,000 94,960 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 135,000 141,954 Credit Suisse New York, Sub. Notes 6.00 2/15/18 55,000 58,324 Deutsche Bank AG London, Sr. Unscd. Notes 4.88 5/20/13 80,000 85,793 Deutsche Bank Financial, Bank Gtd. Notes 5.38 3/2/15 45,000 47,822 Goldman Sachs Group, Sr. Unscd. Notes 5.25 10/15/13 90,000 96,821 Goldman Sachs Group, Sub. Notes 5.63 1/15/17 75,000 76,960 The Portfolio 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) Goldman Sachs Group, Sr. Unscd. Notes 6.60 1/15/12 55,000 59,703 JPMorgan Chase & Co., Gtd. Notes 3.13 12/1/11 225,000 232,914 JPMorgan Chase & Co., Sr. Unscd. Notes 5.38 10/1/12 40,000 43,310 JPMorgan Chase & Co., Sub. Notes 5.75 1/2/13 50,000 54,298 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 35,000 38,059 KFW, Govt Gtd. Notes 3.25 2/15/11 190,000 194,636 KFW, Govt Gtd. Notes 4.88 1/17/17 65,000 70,698 Korea Development Bank, Sr. Unscd. Notes 8.00 1/23/14 55,000 63,481 Landwirtschaftliche Rentenbank, Govt Gtd. Bonds 5.13 2/1/17 55,000 60,081 M&T Bank, Sr. Unscd. Bonds 5.38 5/24/12 55,000 58,218 Morgan Stanley, Gtd. Notes 1.95 6/20/12 100,000 101,564 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 70,000 74,547 Oesterreichische Kontrollbank, Govt Gtd. Notes 4.50 3/9/15 40,000 42,492 Royal Bank of Scotland Group, Sr. Sub. Notes 6.38 2/1/11 100,000 101,515 Suntrust Bank, Sub. Notes 6.38 4/1/11 40,000 41,769 US Bank, Sub. Notes 6.38 8/1/11 110,000 117,161 Wachovia, Sub. Notes 5.63 10/15/16 25,000 26,382 Wells Fargo & Co., Sub. Notes 5.13 9/15/16 30,000 31,176 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 50,000 53,126 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) Wells Fargo & Co., Sub. Notes 6.38 8/1/11 25,000 26,457 WestPac Banking, Sr. Unscd. Notes 4.88 11/19/19 40,000 39,807 Building & Construction.2% CRH America, Gtd. Notes 5.30 10/15/13 50,000 53,303 CRH America, Gtd. Notes 6.00 9/30/16 65,000 69,935 Chemicals.4% Dow Chemical, Sr. Unscd. Notes 7.60 5/15/14 115,000 131,401 E.I. Du Pont De Nemours, Sr. Unscd. Notes 5.75 3/15/19 60,000 a 65,354 Potash of Saskatchewan, Sr. Unscd. Notes 7.75 5/31/11 70,000 75,052 Rohm & Haas, Sr. Unscd. Notes 5.60 3/15/13 15,000 16,012 Consumer Products.1% Kimberly-Clark, Sr. Unscd. Notes 6.13 8/1/17 40,000 45,136 Procter & Gamble, Sr. Unscd. Notes 4.95 8/15/14 35,000 38,294 Diversified Financial Services1.9% American Express, Sr. Unscd. Notes 7.00 3/19/18 70,000 79,629 American Express, Sr. Unscd. Notes 8.13 5/20/19 55,000 66,728 Bear Stearns, Sr. Unscd. Notes 5.30 10/30/15 55,000 58,623 Bear Stearns, Sr. Unscd. Notes 7.25 2/1/18 30,000 34,724 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) Boeing Capital, Sr. Unscd. Notes 7.38 9/27/10 100,000 103,393 BP Capital Markets, Gtd. Notes 4.75 3/10/19 50,000 51,490 Credit Suisse USA, Gtd. Notes 4.88 1/15/15 75,000 79,611 Credit Suisse USA, Gtd. Notes 5.50 8/16/11 125,000 132,054 General Electric Capital, Gtd. Notes 2.20 6/8/12 125,000 127,388 General Electric Capital, Sr. Unscd. Notes, Ser. A 4.75 9/15/14 55,000 57,861 General Electric Capital, Sr. Unscd. Notes 5.25 10/19/12 55,000 59,080 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 60,000 62,802 General Electric Capital, Sr. Unscd. Notes, Ser. A 6.00 6/15/12 70,000 75,906 HSBC Finance, Sr. Unscd. Notes 6.38 11/27/12 55,000 60,273 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 25,000 27,779 John Deere Capital, Sr. Unscd. Notes 7.00 3/15/12 80,000 88,527 Merrill Lynch & Co., Sub. Notes 6.05 5/16/16 140,000 142,932 SLM, Sr. Unscd. Notes, Ser. A 5.00 10/1/13 50,000 47,805 Diversified Metals & Mining.2% Barrick Gold, Sr. Unscd. Notes 6.95 4/1/19 30,000 34,385 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 85,000 94,689 Rio Tinto Alcan, Sr. Unscd. Notes 5.00 6/1/15 40,000 41,959 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Electric Utilities.6% Appalachian Power, Sr. Unscd. Notes, Ser. O 5.65 8/15/12 25,000 26,882 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 50,000 52,318 Commonwealth Edison, First Mortgage Bonds 5.80 3/15/18 25,000 27,083 FPL Group Capital, Gtd. Debs. 5.63 9/1/11 35,000 36,997 MidAmerican Energy, Sr. Unscd. Notes 5.30 3/15/18 30,000 31,306 National Grid, Sr. Unscd. Notes 6.30 8/1/16 50,000 55,669 NiSource Finance, Gtd. Notes 5.25 9/15/17 35,000 35,230 Public Service of Colorado, First Mortgage Bonds, Ser. 12 4.88 3/1/13 50,000 54,175 Southwestern Electric Power, Sr. Unscd. Notes, Ser. E 5.55 1/15/17 25,000 26,133 Union Electric, Sr. Scd. Bonds 6.70 2/1/19 40,000 44,323 Virginia Electric & Power, Sr. Unscd. Notes 5.40 4/30/18 55,000 58,476 Food & Beverages.5% Anheuser-Busch, Gtd. Bonds 5.00 1/15/15 55,000 58,883 Coca-Cola Enterprises, Sr. Unscd. Debs. 8.50 2/1/12 35,000 39,480 ConAgra Foods, Sr. Unscd. Notes 6.75 9/15/11 16,000 17,199 Diageo Capital, Gtd. Notes 5.75 10/23/17 45,000 48,832 General Mills, Sr. Unscd. Notes 5.65 2/15/19 40,000 42,980 Kraft Foods, Unscd. Notes 5.25 10/1/13 50,000 54,142 Kraft Foods, Sr. Unscd. Notes 6.00 2/11/13 10,000 10,983 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Food & Beverages (continued) Kroger, Gtd. Notes 6.15 1/15/20 50,000 54,379 Pepsico, Sr. Unscd. Notes 4.50 1/15/20 55,000 55,732 Foreign/Governmental1.5% African Development Bank, Sub. Notes 6.88 10/15/15 45,000 51,392 Asian Development Bank, Sr. Unscd. Notes 2.75 5/21/14 75,000 76,308 Eksportfinans, Sr. Unscd. Notes 5.50 5/25/16 60,000 66,172 European Investment Bank, Sr. Unscd. Bonds 5.13 5/30/17 75,000 82,523 European Investment Bank, Sr. Unscd. Notes 5.25 6/15/11 105,000 110,660 Federal Republic of Brazil, Sr. Unscd. Notes 7.88 3/7/15 35,000 a 41,563 Inter-American Development Bank, Sr. Unsub. Bonds 3.88 9/17/19 50,000 50,217 Inter-American Development Bank, Sr. Unscd. Notes 5.13 9/13/16 55,000 a 60,830 International Bank for Reconstruction & Development, Sr. Unscd. Notes 5.00 4/1/16 35,000 38,602 Province of Manitoba Canada, Sr. Unscd. Debs., Ser. FH 4.90 12/6/16 45,000 a 48,729 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 30,000 29,515 Province of Quebec Canada, Unscd. Debs. 4.88 5/5/14 45,000 49,132 Republic of Chile, Sr. Unscd. Bonds 5.50 1/15/13 75,000 82,200 Republic of Italy, Sr. Unscd. Notes 4.38 6/15/13 85,000 a 89,927 Republic of Poland, Sr. Unscd. Bonds 5.00 10/19/15 40,000 a 42,410 United Mexican States, Sr. Unscd. Notes 5.13 1/15/20 36,000 36,540 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 20,000 21,500 United Mexican States, Sr. Unscd. Notes 6.63 3/3/15 110,000 a 124,850 Health Care.6% Astrazeneca, Sr. Unscd. Notes 5.40 9/15/12 100,000 109,267 Baxter International, Sr. Unscd. Notes 5.90 9/1/16 50,000 56,661 Cardinal Health, Sr. Unscd. Bonds 4.00 6/15/15 60,000 60,459 Coventry Health Care, Sr. Unscd. Notes 5.95 3/15/17 30,000 28,669 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 45,000 48,943 Johnson & Johnson, Sr. Unscd. Notes 5.15 7/15/18 20,000 21,525 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 30,000 33,944 Wellpoint, Sr. Unscd. Notes 5.88 6/15/17 30,000 32,258 Wyeth, Gtd. Notes 5.50 2/1/14 25,000 27,603 Manufacturing.3% GE Capital Trust I, Sub. Debs. 6.38 11/15/67 55,000 b 51,700 General Electric, Sr. Unscd. Notes 5.00 2/1/13 35,000 37,754 General Electric, Sr. Unscd. Notes 5.25 12/6/17 40,000 42,020 Honeywell International, Sr. Unscd. Notes 5.30 3/1/18 75,000 80,013 Media.5% Comcast Cable Communications, Gtd. Notes 6.75 1/30/11 80,000 83,630 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Media (continued) Cox Communications, Sr. Unscd. Notes 5.45 12/15/14 45,000 48,693 News America, Gtd. Notes 6.90 3/1/19 30,000 34,152 Time Warner Cable, Gtd. Notes 8.25 4/1/19 35,000 42,423 Time Warner, Gtd. Notes 5.88 11/15/16 30,000 32,821 Walt Disney, Sr. Unscd. Notes 4.70 12/1/12 75,000 80,955 Office Equipment.0% Xerox, Sr. Notes 5.63 12/15/19 30,000 Oil & Gas.6% Apache Finance Canada, Gtd. Bonds 4.38 5/15/15 50,000 52,864 Canadian National Resources, Sr. Unscd. Notes 5.90 2/1/18 35,000 37,938 ConocoPhillips, Gtd. Notes 5.75 2/1/19 25,000 27,300 ConocoPhillips, Sr. Unscd. Notes 8.75 5/25/10 75,000 75,882 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 35,000 41,180 Petrobras International Finance, Gtd. Notes 5.88 3/1/18 30,000 31,480 Petroleos Mexicanos, Gtd. Notes 8.00 5/3/19 30,000 35,325 Valero Energy, Gtd. Notes 6.13 6/15/17 50,000 52,120 XTO Energy, Sr. Unscd. Notes 5.65 4/1/16 35,000 38,800 Pipelines.3% Consolidated Natural Gas, Sr. Unscd. Notes, Ser. A 5.00 12/1/14 40,000 42,669 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Pipelines (continued) Enterprise Products Operating, Gtd. Bonds, Ser. L 6.30 9/15/17 90,000 99,011 Kinder Morgan Energy Partners, Sr. Unscd. Notes 7.13 3/15/12 85,000 93,108 Property & Casualty Insurance.4% ACE INA Holdings, Gtd. Notes 5.80 3/15/18 30,000 32,658 American International Group, Sr. Unscd. Notes 5.85 1/16/18 45,000 41,876 Berkshire Hathaway, Gtd. Notes 5.40 5/15/18 15,000 15,975 Hartford Financial Services Group, Sr. Unscd. Notes 6.00 1/15/19 35,000 35,903 MetLife, Sr. Unscd. Notes 6.13 12/1/11 35,000 37,460 Prudential Financial, Sr. Unscd. Notes 5.10 12/14/11 40,000 42,013 Travelers, Sr. Unscd. Notes 5.90 6/2/19 40,000 43,826 Willis North America, Gtd. Notes 6.20 3/28/17 15,000 15,218 Real Estate.3% Avalonbay Communities, Sr. Unscd. Notes 6.63 9/15/11 11,000 11,772 HCP, Sr. Unscd. Notes 6.00 1/30/17 30,000 29,923 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 20,000 19,414 Mack-Cali Realty, Sr. Unscd. Notes 7.75 2/15/11 50,000 52,288 Prologis, Sr. Scd. Notes 6.88 3/15/20 40,000 39,580 Regency Centers, Gtd. Notes 5.88 6/15/17 25,000 24,994 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Retail.3% CVS Caremark, Sr. Unscd. Notes 4.88 9/15/14 30,000 31,994 Home Depot, Sr. Unscd. Notes 5.40 3/1/16 50,000 54,098 Kohls, Sr. Unscd. Notes 6.30 3/1/11 20,000 20,910 Lowes, Sr. Unscd. Notes 6.10 9/15/17 45,000 50,218 Wal-Mart Stores, Sr. Unscd. Notes 5.80 2/15/18 30,000 33,534 State/Territory General Obligations.1% Tennessee Valley Authority, Notes 5.50 7/18/17 60,000 Technology.3% Hewlett-Packard, Sr. Unscd. Notes 6.50 7/1/12 50,000 55,357 Intuit, Sr. Unscd. Notes 5.75 3/15/17 35,000 37,046 Oracle, Sr. Unscd. Notes 4.95 4/15/13 90,000 97,843 Telecommunications.9% AT & T, Sr. Unscd. Notes 5.10 9/15/14 75,000 81,227 AT & T, Gtd. Notes 7.30 11/15/11 100,000 b 109,350 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 60,000 66,944 Embarq, Sr. Unscd. Notes 6.74 6/1/13 70,000 76,217 New Cingular Wireless Services, Sr. Unscd. Notes 7.88 3/1/11 35,000 37,256 Qwest, Sr. Unscd. Notes 7.50 10/1/14 51,000 55,973 Rogers Communications, Gtd. Notes 6.80 8/15/18 30,000 34,182 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Telecommunications (continued) Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 25,000 26,207 Telefonica Emisones, Gtd. Notes 6.42 6/20/16 40,000 44,494 Verizon Communications, Sr. Unscd. Notes 5.50 4/1/17 25,000 26,704 Verizon Communications, Sr. Unscd. Notes 6.35 4/1/19 40,000 44,365 Vodafone Group, Sr. Unscd. Notes 5.38 1/30/15 40,000 42,956 Vodafone Group, Sr. Unscd. Notes 5.63 2/27/17 25,000 26,790 Transportation.2% CSX, Sr. Unscd. Notes 5.50 8/1/13 50,000 54,160 Norfolk Southern, Sr. Unscd. Notes 6.75 2/15/11 50,000 52,308 Union Pacific, Sr. Unscd. Notes 6.50 4/15/12 12,000 13,108 U.S. Government Agencies4.1% Federal Farm Credit Banks, Bonds 3.88 10/7/13 135,000 143,249 Federal Home Loan Banks, Bonds, Ser. 432 4.50 9/16/13 100,000 108,222 Federal Home Loan Banks, Bonds 4.63 10/10/12 5,000 5,394 Federal Home Loan Banks, Bonds 4.88 11/18/11 120,000 127,605 Federal Home Loan Banks, Bonds, Ser. VB15 5.00 12/21/15 80,000 87,920 Federal Home Loan Banks, Bonds 5.00 11/17/17 65,000 71,155 Federal Home Loan Banks, Bonds, Ser. 467 5.25 6/18/14 60,000 66,779 Federal Home Loan Banks, Bonds, Ser. 656 5.38 5/18/16 40,000 44,508 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies (continued) Federal Home Loan Banks, Bonds, Ser. 312 5.75 5/15/12 80,000 87,573 Federal Home Loan Mortgage Corp., Notes 3.75 3/27/19 120,000 c 117,285 Federal Home Loan Mortgage Corp., Notes 4.50 7/15/13 90,000 c 97,405 Federal Home Loan Mortgage Corp., Notes 4.50 1/15/14 170,000 c 184,172 Federal Home Loan Mortgage Corp., Notes 4.50 1/15/15 100,000 c 108,255 Federal Home Loan Mortgage Corp., Notes 5.13 7/15/12 170,000 c 184,487 Federal Home Loan Mortgage Corp., Notes 5.25 7/18/11 145,000 c 153,539 Federal Home Loan Mortgage Corp., Notes 5.75 1/15/12 50,000 c 54,109 Federal National Mortgage Association, Notes 1.88 4/20/12 125,000 c 126,686 Federal National Mortgage Association, Notes 2.00 1/9/12 220,000 c 223,551 Federal National Mortgage Association, Notes 2.75 3/13/14 85,000 c 86,602 Federal National Mortgage Association, Sr. Unscd. Notes 4.38 9/15/12 195,000 c 208,746 Federal National Mortgage Association, Bonds 4.38 3/15/13 195,000 c 210,031 Federal National Mortgage Association, Notes 4.38 10/15/15 20,000 c 21,366 Federal National Mortgage Association, Notes 5.00 2/13/17 55,000 c 59,986 Federal National Mortgage Association, Bonds 5.00 5/11/17 80,000 c 87,067 Federal National Mortgage Association, Bonds 6.00 5/15/11 220,000 c 233,353 18 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Securities18.7% U.S. Treasury Bonds: 7.25%, 5/15/16 105,000 130,397 8.75%, 5/15/17 40,000 a 54,075 8.88%, 2/15/19 215,000 300,177 9.00%, 11/15/18 245,000 a 343,555 9.88%, 11/15/15 295,000 404,818 11.25%, 2/15/15 65,000 a 91,264 U.S. Treasury Notes: 1.00%, 7/31/11 40,000 40,219 1.13%, 1/15/12 275,000 276,096 1.38%, 4/15/12 460,000 463,342 1.38%, 5/15/12 240,000 241,556 1.38%, 10/15/12 375,000 375,586 1.75%, 3/31/14 65,000 64,045 1.88%, 4/30/14 365,000 360,694 2.38%, 2/28/15 255,000 a 253,328 2.50%, 3/31/13 435,000 a 447,065 2.75%, 10/31/13 340,000 349,961 2.75%, 2/15/19 335,000 311,053 3.13%, 9/30/13 140,000 146,027 3.13%, 5/15/19 335,000 319,166 3.38%, 6/30/13 255,000 268,408 3.38%, 11/15/19 105,000 101,350 3.50%, 2/15/18 265,000 265,890 3.63%, 5/15/13 365,000 387,328 3.63%, 8/15/19 170,000 167,981 3.75%, 11/15/18 120,000 120,947 3.88%, 10/31/12 245,000 260,849 3.88%, 2/15/13 110,000 117,416 3.88%, 5/15/18 260,000 266,642 4.00%, 2/15/14 305,000 a 327,899 4.00%, 2/15/15 145,000 155,286 4.00%, 8/15/18 195,000 200,926 4.25%, 9/30/12 235,000 a 252,203 4.25%, 8/15/13 220,000 238,150 4.25%, 8/15/14 325,000 352,524 4.25%, 11/15/14 695,000 753,370 4.25%, 8/15/15 290,000 313,200 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Notes (continued): 4.25%, 11/15/17 90,000 a 95,231 4.38%, 8/15/12 220,000 a 236,466 4.50%, 11/30/11 155,000 164,518 4.50%, 3/31/12 70,000 a 74,862 4.50%, 11/15/15 85,000 92,902 4.50%, 2/15/16 120,000 130,753 4.50%, 5/15/17 185,000 199,800 4.63%, 8/31/11 550,000 a 580,787 4.63%, 10/31/11 150,000 a 159,152 4.63%, 2/29/12 400,000 a 428,032 4.75%, 1/31/12 680,000 727,760 4.75%, 8/15/17 290,000 317,301 4.88%, 5/31/11 125,000 131,372 4.88%, 7/31/11 180,000 190,245 4.88%, 8/15/16 60,000 a 66,511 5.13%, 5/15/16 145,000 162,785 Total Bonds and Notes (cost $25,436,806) Common Stocks47.1% Shares Value ($) Consumer Discretionary4.4% Aeropostale 7,000 d 201,810 Coach 3,700 146,224 Comcast, Cl. A 9,250 174,085 DIRECTV, Cl. A 2,500 d 84,525 Ford Motor 39,100 d 491,487 Gap 17,650 407,891 H & R Block 13,500 240,300 Ross Stores 7,050 376,964 Sears Holdings 900 d 97,587 Time Warner 18,900 591,003 TJX 6,850 291,262 20 Common Stocks (continued) Shares Value ($) Consumer Staples5.9% Coca-Cola 1,300 71,500 Colgate-Palmolive 1,000 85,260 ConAgra Foods 10,100 253,207 Del Monte Foods 7,150 104,390 Estee Lauder, Cl. A 4,000 259,480 General Mills 6,300 445,977 Hershey 2,150 92,041 Kimberly-Clark 7,200 452,736 PepsiCo 2,450 162,092 Procter & Gamble 10,284 650,669 Tyson Foods, Cl. A 17,400 333,210 Wal-Mart Stores 15,107 839,949 Walgreen 12,350 458,062 Energy4.8% Atwood Oceanics 4,250 d 147,177 Chevron 11,230 851,571 ConocoPhillips 3,100 158,627 ENSCO, ADR 2,900 129,862 Exxon Mobil 16,104 1,078,646 Marathon Oil 12,250 387,590 Spectra Energy 21,300 479,889 XTO Energy 3,900 184,002 Financial6.5% Aflac 4,200 228,018 American Express 6,850 282,631 Bank of America 11,000 196,350 Berkshire Hathaway, Cl. B 1,350 d 109,714 Charles Schwab 12,550 234,560 Discover Financial Services 25,750 383,675 Fidelity National Financial, Cl. A 9,400 139,308 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Fifth Third Bancorp 7,950 108,040 First Horizon National 6,184 d 86,880 Goldman Sachs Group 3,677 627,406 JPMorgan Chase & Co. 14,567 651,873 Moodys 10,300 306,425 PNC Financial Services Group 2,150 128,355 Prudential Financial 7,400 447,700 Public Storage 1,000 e 91,990 State Street 9,050 408,517 Wells Fargo & Co. 6,500 202,280 Health Care6.6% Aetna 4,000 140,440 Amgen 10,250 d 612,540 Bristol-Myers Squibb 6,400 170,880 Cardinal Health 2,700 97,281 Forest Laboratories 4,900 d 153,664 Gilead Sciences 11,700 d 532,116 Hospira 7,300 d 413,545 Humana 4,725 d 220,988 Johnson & Johnson 12,031 784,421 Life Technologies 4,850 d 253,510 McKesson 1,300 85,436 Medco Health Solutions 3,050 d 196,908 Merck & Co. 1,950 72,833 Pfizer 23,251 398,755 UnitedHealth Group 2,300 75,141 WellPoint 7,600 d 489,288 Industrial4.7% 3M 4,400 367,708 Boeing 1,150 83,501 Caterpillar 2,450 153,982 EMCOR Group 4,750 d 116,992 22 Common Stocks (continued) Shares Value ($) Industrial (continued) Emerson Electric 2,300 115,782 General Electric 14,286 260,005 Northrop Grumman 8,100 531,117 Oshkosh 9,250 d 373,145 Raytheon 6,950 396,984 Southwest Airlines 32,250 426,345 Tyco International 2,550 97,537 United Technologies 5,225 384,612 Information Technology9.4% 3Com 15,500 d 119,195 Apple 1,470 d 345,347 Applied Materials 34,450 464,386 Cisco Systems 3,479 d 90,558 Fiserv 2,150 d 109,134 Google, Cl. A 932 d 528,453 Hewlett-Packard 4,675 248,476 Intel 17,650 392,889 International Business Machines 7,150 916,988 Intuit 5,250 d 180,285 Marvell Technology Group 4,000 d 81,520 MasterCard, Cl. A 1,650 419,100 Micron Technology 16,300 d 169,357 Microsoft 34,002 995,239 Oracle 15,126 388,587 SanDisk 8,650 d 299,550 Seagate Technology 16,800 d 306,768 Western Digital 10,650 d 415,244 Western Union 8,500 144,160 Xilinx 3,400 86,700 Materials1.5% Freeport-McMoRan Copper & Gold 3,500 292,390 International Paper 14,400 354,384 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Materials (continued) Lubrizol 1,250 114,650 Newmont Mining 1,650 84,035 Reliance Steel & Aluminum 4,050 199,382 Telecommunication Services1.4% AT & T 33,350 861,764 Verizon Communications 4,901 152,029 Utilities1.9% Duke Energy 4,750 77,520 Entergy 1,000 81,350 Pinnacle West Capital 7,350 277,316 Progress Energy 10,950 430,992 Sempra Energy 7,550 376,745 TECO Energy 8,050 127,915 Total Common Stocks (cost $30,512,959) Principal Short-Term Investments1.3% Amount ($) Value ($) U.S. Treasury Bills; 0.07%, 4/29/10 (cost $899,951) 900,000 f Other Investment14.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,057,000) 10,057,000 g 24 Investment of Cash Collateral for Securities Loaned5.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,989,266) 3,989,266 g Total Investments (cost $70,895,982) 105.1% Liabilities, Less Cash and Receivables (5.1%) Net Assets 100.0% ADRAmerican Depository Receipts a Security, or portion thereof, on loan. At March 31, 2010, the total market value of the funds securities on loan is $3,877,457 and the total market value of the collateral held by the fund is $3,989,266. b Variable rate securityinterest rate subject to periodic change. c On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. d Non-income producing security. e Investment in real estate investment trust. f Held by a broker as collateral for open financial futures positions. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Common Stocks 47.1 Corporate Bonds 12.6 U.S. Government & Agencies 22.8 Foreign/Governmental 1.5 Short-Term/ State/Government General Obligations .1 Money Market Investments 21.0  Based on net assets. See notes to financial statements. The Fund 25 STATEMENT OF FINANCIAL FUTURES March 31, 2010 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 3/31/2010 ($) Financial Futures Long E-Mini MSCI EAFE 42 3,304,980 June 2010 (15,306) Russell 2000 Mini 132 8,937,720 June 2010 68,970 Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 26 STATEMENT OF ASSETS AND LIABILITIES March 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $3,877,457)Note 2(c): Unaffiliated issuers 56,849,716 60,694,431 Affiliated issuers 14,046,266 14,046,266 Cash 35,248 Cash on Initial Margin 325,630 Receivable for investment securities sold 1,348,560 Dividends and interest receivable 300,863 Receivable for shares of Common Stock subscribed 2,799 Prepaid expenses 14,536 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 4(b) 72,508 Liability for securities on loanNote 2(c) 3,989,266 Payable for investment securities purchased 1,394,918 Payable for futures variation marginNote 5 83,946 Payable for shares of Common Stock redeemed 53,057 Accrued expenses 68,558 Net Assets ($) Composition of Net Assets ($): Paid-in capital 79,017,813 Accumulated distributions in excess of investment incomenet (41,901) Accumulated net realized gain (loss) on investments (11,768,211) Accumulated net unrealized appreciation (depreciation) on investments (including $53,664 net unrealized appreciation on financial futures) 3,898,379 Net Assets ($) Net Asset Value Per Share Restricted Class Investor Class Net Assets ($) 8,160,430 62,945,650 Shares Outstanding 578,525 4,166,726 Net Asset Value Per Share ($) See notes to financial statements. The Fund 27 STATEMENT OF OPERATIONS Six Months Ended March 31, 2010 (Unaudited) Investment Income ($): Income: Interest 480,811 Dividends; Unaffiliated issuers 319,950 Affiliated issuers 5,454 Income from securities lendingNote 2(c) 2,823 Total Income Expenses: Investment advisory feeNote 4(a) 263,366 Shareholder servicing costsNote 4(b) 132,944 Professional fees 41,727 Registration fees 6,798 Custodian feesNote 4(b) 5,663 Prospectus and shareholders reports 2,544 Directors fees and expensesNote 4(c) 1,726 Miscellaneous 1,981 Total Expenses Lessreduction in fees due to earnings creditsNote 2(c) (150) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 5 ($): Net realized gain (loss) on investments and foreign currency transactions 3,023,765 Net realized gain (loss) on financial futures 1,404,739 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 690,570 Net unrealized appreciation (depreciation) on financial futures (285,850) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 28 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2010 Year Ended (Unaudited) September 30, 2009 Operations ($): Investment incomenet 352,439 1,150,010 Net realized gain (loss) on investments 4,428,504 (9,209,923) Net unrealized appreciation (depreciation) on investments 404,720 6,363,773 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Restricted Class Shares (160,699) (375,162) Investor Class Shares (1,036,415) (951,734) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Restricted Class Shares 238,215 763,814 Investor Class Shares 1,455,861 3,841,065 Dividends reinvested: Restricted Class Shares 160,198 374,385 Investor Class Shares 984,972 910,941 Cost of shares redeemed: Restricted Class Shares (500,938) (12,248,878) Investor Class Shares (5,657,218) (15,999,514) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 70,436,441 95,817,664 End of Period Accumulated (distribution in excess of) investment incomenet (41,901) 802,774 The Fund 29 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended March 31, 2010 Year Ended (Unaudited) September 30, 2009 Capital Share Transactions (Shares): Restricted Class Shares Shares sold 17,568 65,724 Shares issued for dividends reinvested 11,911 34,190 Shares redeemed (36,998) (1,059,622) Net Increase (Decrease) in Shares Outstanding Investor Class Shares Shares sold 99,643 306,260 Shares issued for dividends reinvested 68,306 77,666 Shares redeemed (386,911) (1,281,118) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 30 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended March 31, 2010 Year Ended September 30, Restricted Class Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 13.36 13.36 17.18 16.60 16.11 15.09 Investment Operations: Investment incomenet a .09 .24 .31 .42 .36 .35 Net realized and unrealized gain (loss) on investments .95 .00 b (2.41) 1.45 .94 1.07 Total from Investment Operations 1.04 .24 (2.10) 1.87 1.30 1.42 Distributions: Dividends from investment incomenet (.29) (.24) (.54) (.51) (.81) (.40) Dividends from net realized gain on investments   (1.18) (.78)   Total Distributions (.29) (.24) (1.72) (1.29) (.81) (.40) Net asset value, end of period 14.11 13.36 13.36 17.18 16.60 16.11 Total Return (%) 7.79 c 2.31 (13.38) 11.70 8.44 9.49 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .98 d 1.05 1.16 1.00 1.02 .84 Ratio of net expenses to average net assets .98 d,e 1.04 1.15 1.00 e 1.02 e .84 e Ratio of net investment income to average net assets 1.32 d 2.13 2.08 2.50 2.48 2.28 Portfolio Turnover Rate 42.86 c 73.05 82.41 49.68 48.36 58.32 Net Assets, end of period ($ x 1,000) 8,160 7,832 20,647 34,102 40,856 171,055 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2010 Year Ended September 30, Investor Class Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 14.27 14.23 18.18 17.52 16.98 15.81 Investment Operations: Investment incomenet a .07 .20 .26 .39 .36 .34 Net realized and unrealized gain (loss) on investments 1.01 .03 (2.54) 1.53 .97 1.12 Total from Investment Operations 1.08 .23 (2.28) 1.92 1.33 1.46 Distributions: Dividends from investment incomenet (.24) (.19) (.49) (.48) (.79) (.29) Dividends from net realized gain on investments   (1.18) (.78)   Total Distributions (.24) (.19) (1.67) (1.26) (.79) (.29) Net asset value, end of period 15.11 14.27 14.23 18.18 17.52 16.98 Total Return (%) 7.58 b 1.98 (13.65) 11.37 8.08 9.27 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.34 c 1.41 1.54 1.34 1.32 1.04 Ratio of net expenses to average net assets 1.34 c,d 1.40 1.53 1.34 d 1.32 d 1.04 d Ratio of net investment income to average net assets .96 c 1.59 1.62 2.18 2.13 2.08 Portfolio Turnover Rate 42.86 b 73.05 82.41 49.68 48.36 58.32 Net Assets, end of period ($ x 1,000) 62,946 62,604 75,171 46,830 49,629 51,247 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 32 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1General: Dreyfus Lifetime Portfolios, Inc. (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering one fund, the Growth and Income Portfolio (thefund).The funds investment objective is to maximize total return, consisting of capital appreciation and current income. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Mellon Capital Management Corporation (Mellon Capital),an indirect wholly owned subsidiary of BNY Mellon, serves as the funds sub-investment adviser. MBSC Securities Corporation (the Distributor), a wholly owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 50 million shares of $.001 par value Common Stock in each of the following classes of shares: Restricted and Investor. Investor Class shares are offered to any investor and Restricted Class shares are offered only to clients of certain banks, securities brokers or dealers and other financial institutions (collectively, Service Agents) that have entered into selling agreements with the Distributor. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and inter- The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) pretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. NOTE 2Significant Accounting Policies: (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of 34 domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition,an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Debt securities, excluding short-term investments (other than U.S. Treasury Bills) and financial futures, are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the fund securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 36 The following is a summary of the inputs used as of March 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  33,370,799   Equity Securities Foreign  129,862   U.S. Treasury  14,181,172  Corporate Bonds   8,943,545  Foreign Government  1,103,070  Municipal Bonds  66,938  U.S. Government Agencies/ Mortgage-Backed  2,899,045  Mutual Funds 14,046,266   Other Financial Instruments  68,970   Liabilities ($) Other Financial Instruments  (15,306)    See Statement of Investments for industry classification.  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies,currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds book and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments, resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. 38 Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended March 31, 2010, The Bank of New York Mellon earned $1,210 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded by the fund on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable pro- The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) visions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended September 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $8,919,223 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2009. If not applied, $1,472,188 of the carryover expires in fiscal 2010, $413,585 expires in fiscal 2015 and $7,033,450 expires in fiscal 2017. Based on certain provisions in the Code, some of those losses acquired from the fund merger with Dreyfus Founders Balanced Fund are available but subject to an annual limitation. The tax character of distributions paid to shareholders during the fiscal year ended September 30, 2009 was as follows: ordinary income $1,326,896.The tax character of current year distributions, if any, will be determined at the end of the current fiscal year. NOTE 3Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of 40 commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended March 31, 2010, the fund did not borrow under the Facilities. NOTE 4Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement (the Agreement) with Dreyfus, the investment advisory fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. Pursuant to a Sub-Investment Advisory Agreement between Dreyfus and Mellon Capital, Dreyfus has agreed to pay Mellon Capital a monthly sub-advisory fee for the fund, computed at the following annual rates: Annual Fee as a Percentage of Total Fund Net Assets Average Daily Net Assets of the Fund $0 up to $600 million .28% $600 million up to $1.2 billion .18% $1.2 billion up to $1.8 billion .13% In excess of $1.8 billion .08% (b) Under the Shareholder Services Plan, the fund pays the Distributor, at an annual rate of .25% of the value of the average daily net assets of the funds Investor Class shares for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended March 31, 2010, the funds Investor Class was charged $78,002 pursuant to the Shareholder Services Plan. The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended March 31, 2010, the fund was charged $21,796 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended March 31, 2010, the fund was charged $3,356 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits which amounted to $150. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended March 31, 2010, the fund was charged $5,663 pursuant to the custody agreement. During the period ended March 31, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $45,174, shareholder services plan fees $13,341, custodian fees $4,001, chief compliance officer fees $2,742 and transfer agency fees $7,250. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 5Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities and financial futures, during the period ended March 31, 2010, amounted to $25,100,315 and $26,937,054, respectively. 42 The fund may invest in shares of certain affiliated investment companies also advised or managed by the adviser. Investments in affiliated investment companies for the period ended March 31, 2010 were as follows: Affiliated Investment Value Value Net Company 9/30/2009 ($) Purchases ($) Sales ($) 3/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 11,028,000 8,405,000 9,376,000 10,057,000 14.1 Dreyfus Institutional Cash Advantage Fund 9,640,016 19,026,910 24,677,660 3,989,266 5.6 Total 34,053,660 The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board ofTrade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at March 31, 2010 are set forth in the Statement of Financial Futures. At March 31, 2010, accumulated net unrealized appreciation on investments was $3,844,715, consisting of $4,632,292 gross unrealized appreciation and $787,577 gross unrealized depreciation. At March 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 6Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 44 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. 3 (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus LifeTime Portfolios, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: May 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: May 24, 2010 By: /s/ James Windels James Windels, Treasurer Date: May 24, 2010 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
